DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     SHAMAR DEWAYNE LEWIS,
                           Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4254

                              [August 2, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
2014CF002785B.

   Carey Haughwout, Public Defender, and Melanie L. Casper, Special
Assistant Public Defender, Boca Raton, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.